Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-11 and 13-19 are distinguishable over the prior art.  As per claims 1 and 11 as amended, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, performing the deep learning of the behavior pattern of the vehicle using: combined data in which various pieces of sensor data are combined; a steering wheel angle of the autonomous vehicle; and path information on a precise map.  Claims 3-10 and 13-19 are also distinguishable for at least the same reasons as a result of their dependency.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents provide general background information on the state of the art:
● Miglani et al. (Deep learning models for traffic flow prediction in autonomous vehicles: A review, solutions, and challenges)- describes using deep learning for traffic flow prediction applicable to autonomous vehicle technology.
● Rao et al. (Deep Learning for Self-Driving Cars: Chances and Challenges)- deep learning applications for autonomous driving.
● Wu et al. (Learning driving behavior for autonomous vehicles using deep learning based methods)- driving behavior learning for different environments based on deep learning; autonomous driving applications.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661